t c memo united_states tax_court jeffrey k and kristine k bergmann petitioners v commissioner of internal revenue respondent docket no filed date ronald b schrotenboer and brad bauer for petitioners gerald a thorpe for respondent memorandum opinion kroupa judge this matter is before the court on petitioners’ motion for summary_judgment filed pursuant to rule respondent determined deficiencies in petitioners’ federal income taxes and accuracy-related_penalties under sec_6662 for and this motion solely concerns the return for with respect to which respondent determined a dollar_figure deficiency and a dollar_figure gross_valuation_misstatement penalty under sec_6662 petitioners ask this court to grant them summary_judgment on two issues the first is whether as a matter of law petitioners filed a qualified_amended_return for and are therefore not liable for a valuation_misstatement_penalty under sec_6662 the second issue is whether petitioners are not liable for the valuation_misstatement_penalty as a matter of law on the ground that they may have conceded the deficiency we will deny petitioners’ summary_judgment motion for both issues as we do not have enough facts to make a proper determination background the following facts have been assumed solely for resolving the pending motion petitioner jeffrey k bergmann a partner at kpmg engaged in a series of currency options transactions commonly known as son of boss tax_shelter transaction sec_2 in 1all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the year at issue unless otherwise indicated 2son of boss transactions purport to allow a taxpayer to reduce or eliminate capital_gains by creating artificial losses through the transfer of assets laden with significant liabilities continued and petitioners claimed dollar_figure of ordinary losses and dollar_figure of capital losses attributable to these transactions on their return for original return respondent began investigating kpmg to determine whether the firm promoted tax_shelters to its private clients and partners during the tax_year at issue respondent served summonses on kpmg in requesting documents and testimony relevant to determining kpmg’s liability for penalties for promoting_abusive_tax_shelters under sec_6700 the summonses issued to kpmg covered son of boss transactions but respondent did not then contact petitioners about their claimed losses petitioners subsequently filed an amended federal tax_return for in date amended_return petitioners removed the losses attributable to the son of boss transactions on the amended_return and reported dollar_figure of additional tax petitioners specifically stated in the amended_return however that they are not conceding the correctness of the positions asserted in notice_2000_44 2000_2_cb_255 and notice_2002_21 2002_1_cb_7303 or foreclosing the possibility that they might file another amended_return reflecting a different filing continued to a partnership see 128_tc_192 3these notices alert taxpayers that losses generated from certain transactions that lack actual economic consequences are not allowable for federal tax purposes position respondent credited the additional tax payment to petitioners’ account respondent sent petitioners a letter a year after receiving the amended_return informing petitioners that their return for was being examined respondent thereafter issued the deficiency_notice for determining the deficiency and the gross_valuation_misstatement penalty under sec_6662 with respect to the son of boss transactions they had claimed on their original return respondent did not consider the amended_return when determining the penalty amount petitioners timely filed a petition and thereafter filed the motion for summary_judgment at issue discussion we are asked to decide whether summary_judgment is appropriate summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials see eg 116_tc_73 a motion for summary_judgment will be granted if the pleadings answers to interrogatories depositions admissions and other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law see rule b 118_tc_226 the moving party has the burden of proving that no genuine issue of material fact exists and that it is entitled to judgment as a matter of law see eg 119_tc_157 we grant summary_judgment cautiously and sparingly and only after carefully ascertaining that the moving party has met all requirements for summary adjudication see 326_us_1 underpayment_of_tax penalty under sec_6662 petitioners move for summary_judgment on the issue that they are not liable for an accuracy-related_penalty under sec_6662 for having an underpayment a taxpayer may correct an earlier underpayment by filing a qualified_amended_return which may have the effect of preventing or reducing liability for the accuracy-related_penalty by substituting the tax shown on the amended_return for the tax_shown_on_the_return as originally filed sec_1_6664-2 income_tax regs accordingly if the amended_return for is a qualified_amended_return then there would be no underpayment of petitioners’ tax to which the penalty would apply respondent argues that the amended_return does not qualify as a qualified_amended_return a qualified_amended_return is an amended_return filed after the due_date of the return for the taxable_year and before 4an underpayment is the difference between i the correct_tax and ii the tax_shown_on_the_return plus any amount not so shown that was previously assessed less any rebates sec_6664 the earlier of certain events see sec_1_6664-2 income_tax regs at issue here is whether petitioners filed the amended_return before respondent contacted any person described in sec_6700 concerning examination of a sec_6700 activity from which petitioners directly or indirectly claimed a benefit on the original return see sec_1_6664-2 income_tax regs if respondent contacted such a person concerning such an activity before petitioners submitted the amended_return then the return would not be a qualified_amended_return and the accuracy-related_penalty may still apply the parties disagree whether kpmg is a person described in sec_6700 we now turn to that issue person described in sec_6700 respondent claims to have contacted a person described in sec_6700 by serving summonses on kpmg petitioners urge this court to find that kpmg is not a person under this section and thus the summonses sent to kpmg would not bar their amended_return from being a qualified_amended_return a person for sec_6700 purposes is one who is involved in promoting tax_shelters or similar investment plans or 5respondent also argues that even if this court finds that kpmg is not a person it could be proven at trial that mr bergmann and david greenberg a former kpmg partner were constructively contacted when respondent served summonses on kpmg thereby satisfying the person described in sec_6700 requirement arrangements and who in connection with such promotions knowingly makes or furnishes or causes others to make or furnish false or fraudulent statements as to the potential tax benefits or a gross_valuation_overstatement see sec_6700 and b the flush language of sec_6700 provides that such a person must pay a dollar_figure penalty for each described activity petitioners urge this court to find that kpmg is not a person described in sec_6700 because respondent failed to produce evidence that a penalty was assessed against kpmg with respect to petitioners’ son of boss transactions respondent asserts that we should not make a negative inference from his inability to provide evidence on whether kpmg is a person described in sec_6700 respondent is unable to confirm whether kpmg was assessed a penalty because that information constitutes kpmg’s return_information which respondent is prohibited from disclosing under sec_6103 nor have petitioners requested this court to issue an order compelling such information to be disclosed which is a limited exception to the non-disclosure rule we have carefully considered the materials the parties submitted in connection with petitioners’ motion for summary 6we further find that petitioners not respondent have the burden to show that no penalty has been assessed against kpmg for the type of transaction petitioners claimed on the original return judgment we are unable to conclude on the facts presented to the court at this juncture whether kpmg qualifies as a person under sec_6700 and thus whether petitioners’ amended_return is a qualified_amended_return we find genuine issues of material fact remain concerning this issue see 552_fsupp2d_1167 d colo the relevant inquiry is whether the third party was contacted regarding the taxpayers’ particular transactions these material facts include those respondent noted in his response to petitioners’ reply memorandum specifically factual disputes exist whether kpmg is a person described in sec_6700 and if it is whether and when respondent first contacted kpmg concerning promotion of tax_shelter transactions with respect to which petitioners directly or indirectly claimed tax benefits on the original return these material facts need to be further developed before the court can determine whether the amended_return is a qualified_amended_return accordingly petitioners are not entitled to summary_judgment on this issue 7petitioners also argue that they did not take a false or fraudulent position on their return to support their claim of filing a qualified_amended_return we find however a trial is necessary to fully consider whether petitioners filed a qualified_amended_return we therefore need not address this issue at this time the valuation_misstatement_penalty of sec_6662 petitioners also move for a summary_judgment that no valuation_misstatement_penalty applies to them as a matter of law a taxpayer is liable for an accuracy-related_penalty in the amount of percent of any part of an underpayment attributable to a substantial_valuation_misstatement see sec_6662 and b the commissioner may increase the penalty to percent where the tax underpayment is attributable to one or more gross_valuation_misstatements petitioners argue they are entitled to summary_judgment and that respondent may not impose the valuation_misstatement_penalty when the deductions giving rise to the penalty are disallowed in toto see 556_f3d_1056 9th cir dollar_figure petitioners claim that they have conceded the deductions which are the basis of respondent’s determination of a penalty by filing the amended_return this court has 8a substantial_valuation_misstatement occurs if among other things the reported value or adjusted_basis of property is percent or more of its correct value or adjusted_basis sec_6662 9a gross_valuation_misstatement occurs if the reported value or adjusted_basis of property is percent or more of its correct value or adjusted_basis sec_6662 10petitioners were residents of california we therefore follow precedent from the court_of_appeals for the ninth circuit to the extent such precedent is on point see sec_7482 54_tc_742 affd 445_f2d_985 10th cir determined that it will not conduct a trial solely to address the valuation misstatement issue where the taxpayer has conceded the deficiency on other grounds see 92_tc_827 schachter v commissioner tcmemo_1994_273 accordingly petitioners assert that a valuation_misstatement_penalty may not be imposed and that this court should dispose_of the issue on summary_judgment respondent counters that petitioners have yet to concede that they are not entitled to the loss deductions attributable to the son of boss transactions as noted above petitioners stated in the amended_return that they are not conceding the correctness of the positions taken in the amended_return we cannot find therefore that petitioners have conceded that the transactions lacked economic_substance and that no deductions are allowable accordingly we find it premature to rule at this time that the valuation_misstatement_penalty under sec_6662 does not apply we have considered all arguments the parties made in reaching our holdings and to the extent not mentioned we find them irrelevant or without merit to reflect the foregoing an appropriate order will be issued
